                                           Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8       SABRINA SHAFER,                               Case No. 19-cv-00787-CRB
                                   9                   Plaintiff,
                                                                                         ORDER DENYING MOTION TO
                                  10             v.                                      SET ASIDE JUDGMENT
                                  11       SKYLINE ADVANCED
                                           TECHNOLOGY SERVICES, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14           This case involves an employment dispute between Plaintiff Sabrina Shafer
                                  15   (“Shafer”) and Defendant Skyline Advanced Technology Services (“Skyline”).1 The
                                  16   Court dismissed Shafer’s case against Skyline after Skyline’s Motion for Sanctions
                                  17   brought to light Shafer’s destruction of evidence. See R. & R. re Mot. for Sanctions (Dkt.
                                  18   98) (“R. & R.”); Order on R. & R. (Dkt. 103). Shafer now moves to set aside the judgment
                                  19   in the case, arguing that Skyline was not forthcoming in its Motion for Sanctions with
                                  20   regard to its ability to back up the data on Shafer’s Skyline-issued laptop. See generally
                                  21   Mot. to Set Aside J. (Dkt. 120). As discussed below, while Shafer’s declaration is
                                  22   arguably timely, it is not clear and convincing evidence of fraud or other misconduct by
                                  23   Skyline, Shafer was not prevented from fully and fairly presenting her case, and, even
                                  24   assuming that Skyline’s actions constituted fraud, such fraud would not have an effect on
                                  25   the judgment. Thus, the Court DENIES Shafer’s Motion to Set Aside Judgment.
                                  26
                                       1
                                  27     Although there are two related cases involved in this dispute—Skyline Advanced Technology
                                       Services v. Shafer, No. 18-cv-6641-CRB, and Shafer v. Skyline Advanced Technology Services,
                                  28   No. 19-cv-787-CRB, Shafer filed the Motion to Set Aside Judgment in the latter case. The Court
                                       will refer to docket entries in No. 19-cv-787-CRB herein unless otherwise noted.
                                            Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 2 of 13




                                   1   I.       BACKGROUND
                                   2            In February 2016, Skyline, a California corporation, hired Shafer, a resident and
                                   3   citizen of Illinois and a licensed attorney, to serve as Director of Training and Service
                                   4   Sales. Compl. (Dkt. 1) ¶¶ 4–5, 10–11. Shafer’s employment agreement stated that she
                                   5   would receive a base salary plus additional tiered commission payments based upon sales
                                   6   revenue. See Emp. Agreement (Dkt. 11-7) at 2. The agreement also stated that Skyline
                                   7   would provide Shafer with a cellphone, laptop, and landline phone. Id. Skyline terminated
                                   8   Shafer in September 2018. Compl. ¶ 21. Skyline then filed an action against Shafer in the
                                   9   Northern District of California (“Skyline Case”), and Shafer filed a subsequent, separate
                                  10   action against Skyline in the Northern District of Illinois (“Shafer Case”). See Skyline
                                  11   Advanced Technology Services v. Shafer, No. 18-cv-6641-CRB; Shafer v. Skyline
                                  12   Advanced Technology Services, No. 19-cv-787-CRB. The Shafer Case was transferred to
Northern District of California
 United States District Court




                                  13   this district and assigned to this Court. See District Transfer (Dkt. 22); Order Reassigning
                                  14   Case (Dkt. 38).
                                  15            A.    The Two Lawsuits
                                  16            Central to the Skyline Case is a contract between Skyline and two other
                                  17   corporations that Shafer negotiated on Skyline’s behalf during the summer of 2018. R. &
                                  18   R. at 2, 4. In the Skyline Case, Skyline alleged that Shafer “committed various acts of
                                  19   misconduct” including breach of contract, breach of fiduciary duty, breach of loyalty,
                                  20   fraudulent concealment, fraudulent misrepresentation, and conversion “in the negotiation
                                  21   and execution of a three-way contract between Skyline and two other corporations (Cisco
                                  22   and Xentaurs).” Id. at 2. “Because Skyline enjoyed a preferred trading partner status with
                                  23   Cisco, Cisco would often have non-partner vendors, such as Xentaurs, enter into a contract
                                  24   with partners such as Skyline in order to do business with Cisco.” Id. Skyline alleged that
                                  25   while Shafer was negotiating the contract on its behalf, she was engaged in an undisclosed
                                  26   romantic relationship with Joe Onisick (“Onisick”), who represented Cisco in the contract.
                                  27   Id. Skyline also alleged that Shafer and Onisick were secretly working for Xentaurs while
                                  28   they were negotiating the contract for Skyline and Cisco, respectively, and negotiated a
                                                                                      2
                                           Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 3 of 13




                                   1   deal that was unfavorable to both Skyline and Cisco in order to provide themselves and
                                   2   their new employer, Xentaurs, with a financial benefit. Id. Onisick had been working for
                                   3   Xentaurs since May 1, 2018, and Shafer finalized her agreement with Xentaurs on August
                                   4   23, 2018. Id. at 4. Skyline further alleged that Shafer took significant steps to “conceal
                                   5   her activities, for example: using her personal email accounts to orchestrate the conspiracy
                                   6   with Onisick; submitting fraudulent reimbursement requests to Skyline for Uber rides to
                                   7   Onisick’s residence; and, by refusing to return two Skyline laptops in her possession
                                   8   (which contained proprietary information that was valuable to Skyline)” even after Skyline
                                   9   filed its complaint. Id. at 3.
                                  10           In the Shafer Case, Shafer brought Illinois state law claims against Skyline for
                                  11   conspiracy, wage payment and collection, breach of contract, and defamation. See
                                  12   generally Compl. Shafer alleged that Skyline and a number of its employees and
Northern District of California
 United States District Court




                                  13   shareholders conspired not to pay her final commissions “in excess of $650,000” and
                                  14   defamed her through accusations that she stole two Skyline laptops, engaged in sexual
                                  15   relationships with Skyline customers, and lacked integrity or the ability to perform her job
                                  16   duties. Id. ¶¶ 30, 37, 54, 62. This Court subsequently dismissed the defamation and
                                  17   conspiracy claims. See Order on Mot. to Dismiss (Dkt. 50).
                                  18           B.     The Motion for Evidentiary and Monetary Sanctions
                                  19           In May 2020, Skyline filed a Motion for Sanctions in both the Skyline Case and the
                                  20   Shafer Case, alleging that Shafer had spoliated evidence. Mot. for Sanctions (Dkt. 91). In
                                  21   its motion, Skyline alleged that Shafer destroyed numerous pieces of evidence important to
                                  22   the litigation even after she was aware that litigation was imminent.2 Id. at 8–9. This
                                  23   evidence included all data on Shafer’s Skyline-owned laptop (Shafer asserts that the
                                  24   second laptop belonged to Cisco, R. & R. at 18), numerous emails forwarded from her
                                  25   Skyline email account to her personal account, all communications between herself and
                                  26   Xentaurs on her personal email account, all communications with the individuals at
                                  27
                                       2
                                  28     Skyline contends that litigation was imminent as of August 31, 2018, when Shafer sent an email
                                       formally requesting a conversation with Skyline’s legal counsel and HR officer.
                                                                                        3
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 4 of 13




                                   1   Skyline whom she alleged had defamed her, and all communications with Onisick,
                                   2   including over three thousand text messages they exchanged during the contract
                                   3   negotiation. Mot. for Sanctions at 9–10. Skyline provided evidence suggesting that two
                                   4   days prior to her termination, Shafer forwarded seventy-five emails from her Skyline email
                                   5   to her personal email, but only produced fifteen of those emails in discovery. R. & R. at 5.
                                   6   When Skyline received the laptop in Shafer’s possession on October 25, 2018, it had been
                                   7   wiped of all data; in addition, Shafer never returned the two Skyline hard drives allegedly
                                   8   also in her possession at that time. Id. at 6. When pressed in her deposition about the
                                   9   missing evidence, Shafer stonewalled, answering that “she did not know, or did not recall,
                                  10   in response to over 300 questions.” Id. at 7–8.
                                  11          In her response to the Motion for Sanctions, Shafer claimed that she was given the
                                  12   laptops to keep as her own property, was told that all the data on her Skyline-issued laptop
Northern District of California
 United States District Court




                                  13   would be backed up to Skyline’s computer server, and was merely holding on to the laptop
                                  14   while she awaited her final commission payment from Skyline after her termination. Id. at
                                  15   9. She explained that she was no longer in possession of the emails and texts relevant to
                                  16   the lawsuit because she had long had an “information management practice” of regularly
                                  17   deleting emails and texts no longer of use to her. Id. at 10. She further stated that because
                                  18   she believed that Skyline could remotely plant software on the Skyline-issued laptop after
                                  19   her termination, she had the laptop’s hard drive replaced. Id. She did not state what she
                                  20   did with the original hard drive. Id. Shafer also conceded in her response that she had an
                                  21   obligation to preserve evidence, and maintained that litigation was imminent starting on
                                  22   October 2, 2018 when she received a letter from Skyline’s counsel telling her to “preserve
                                  23   all evidence because Skyline was investigating her activities during the period she worked
                                  24   for the company.” Id. at 11. However, she continued to destroy evidence even after this
                                  25   point, including wiping all data off the laptop ten days later. Id.
                                  26          In its reply, Skyline noted the inconsistencies between Shafer’s affidavit in the
                                  27   response to the Motion for Sanctions and her deposition testimony. Id. at 12. For instance,
                                  28   in her affidavit, Shafer indicated that she replaced the laptop’s hard drive after her
                                                                                      4
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 5 of 13




                                   1   termination, whereas in her deposition, she indicated that she did not alter the laptop in any
                                   2   way and returned it in the same condition, “with everything that was on it on her last day
                                   3   of employment with Skyline.” Id. at 12–13. In connection with its reply brief, Skyline
                                   4   submitted a declaration of Ed Misley (“Misley”), Director of Information Technology at
                                   5   Skyline. See Misley Decl. (Dkt. 95-2). Misley declared that Shafer did not own the
                                   6   laptop, nor did Skyline have the capability to back up the laptop remotely or save a copy of
                                   7   the information on the laptop. Id. at ¶ 3, 7.
                                   8          In his Report and Recommendation on the Motion for Sanctions, Magistrate Judge
                                   9   Ilman found that August 23, 2018 was the date that Shafer’s duty to preserve evidence was
                                  10   triggered. R. & R. at 16. August 23, 2018 was the date that Shafer signed her contract
                                  11   with Xentaurs unbeknownst to Skyline and, thus, would have reasonably foreseen
                                  12   litigation. Id. But because Skyline had previously requested that the date be fixed at
Northern District of California
 United States District Court




                                  13   August 31, 2018, Magistrate Judge Ilman accepted that date. Id. at 16–17.
                                  14          Magistrate Judge Ilman also found that Shafer deleted text and email
                                  15   communications with Onisick “specifically to frustrate Skyline’s efforts to conduct
                                  16   discovery and as part of a concerted effort to cover [her] evidentiary tracks.” Id. at 18.
                                  17   Further, primarily due to Shafer’s inconsistent story on the ownership and fate of the
                                  18   laptops and hard drive, Magistrate Judge Ilman found that Shafer willfully spoliated
                                  19   evidence—evidence that Magistrate Judge Ilman determined would have been at the heart
                                  20   of Skyline’s defense in the Shafer Case. Id. at 19–20. Because of Shafer’s willful
                                  21   behavior, Magistrate Judge Ilman recommended imposing sanctions on Shafer, dismissing
                                  22   the Shafer Case and including an adverse inference jury instruction against Shafer in the
                                  23   Skyline Case. Id. at 22–24. This Court adopted the Report and Recommendations on the
                                  24   Motion for Sanctions on July 30, 2020, and dismissed the Shafer Case. See Order on R. &
                                  25   R.
                                  26          C.     The Motion to Set Aside Judgment
                                  27          On May 19, 2021, Shafer filed a Motion to Set Aside Judgment in the Shafer Case.
                                  28   See Mot. to Set Aside J. In the Motion, she alleges that Skyline’s representations that it
                                                                                       5
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 6 of 13




                                   1   did not have the ability to “remotely backup the laptops and hard drives of its employees,
                                   2   including the hard drive of the laptop used by Shafer” were false. Id. at 1. Shafer seeks to
                                   3   discredit the Misley Declaration that Skyline filed in connection with its reply brief in the
                                   4   Motion for Sanctions. See id. She alleges that Misley’s statements that Skyline had no
                                   5   copies of the data on her Skyline laptop or hard drive were false. See id. at 1–2.
                                   6            As evidence of this misrepresentation, Shafer points to the declaration of Rick
                                   7   Kollins (“Kollins”), a former employee of Skyline, submitted with her motion. Id. at 2.
                                   8   Kollins declares that he has worked as an information technology engineer for forty years,
                                   9   including working for Skyline from 1982 to 2015, and again from Spring 2016 to October
                                  10   2018. Kollins Decl. (Dkt. 120-3) ¶ 1. He further states that during his time at Skyline,
                                  11   data generated in connection with Skyline’s business, including emails, were routed
                                  12   through Skyline’s central network and stored locally on its servers, and the only way that
Northern District of California
 United States District Court




                                  13   this stored data no longer exists is “if Skyline trashed the back-ups.” Id. ¶ 8. In addition,
                                  14   he states that, starting in 2015, Skyline implemented procedures for regularly backing up
                                  15   its employees’ laptops. Id. ¶ 9. Kollins does not mention Shafer’s Skyline laptop or hard
                                  16   drive at any point in the declaration. See generally id. In the Motion to Set Aside
                                  17   Judgment, Shafer requests leave to conduct limited discovery and permission to amend the
                                  18   Motion with additional evidence obtained through that discovery. See Mot. to Set Aside J.
                                  19   at 12.
                                  20            Skyline responds that Shafer’s motion ignores that she destroyed thousands of
                                  21   emails and text messages, destroyed evidence from the laptop, and provided conflicting
                                  22   testimony on the fate of the laptop and hard drive. Opp’n to Mot. to Set Aside J. (Dkt.
                                  23   123) at 1. Skyline further argues that the Motion to Set Aside the Judgment does not
                                  24   discredit the statements made in the Misley Declaration, as Kollins never asserts in his
                                  25   declaration that Skyline had a backup of the data on Shafer’s laptop and hard drive. Id. at
                                  26   2. Skyline also notes that the Kollins Declaration contains numerous inaccuracies,
                                  27   including its statement that Kollins started working at Skyline in 1982, even though
                                  28   Skyline did not exist until 1998, and making statements about Skyline’s practices in 2015,
                                                                                      6
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 7 of 13




                                   1   even though Kollins was not employed by Skyline in 2015. Id. at 8.
                                   2          In her reply, Shafer counters that she is not challenging the finding of spoliation, but
                                   3   rather argues that the remedy is disproportionately harsh in light of Skyline’s alleged
                                   4   misrepresentations. See Reply to Opp’n to Mot. to Set Aside J. at 2. She presents no
                                   5   further evidence in her reply to support her contention that Skyline misrepresented the
                                   6   facts in its Motion for Sanctions. See generally id.
                                   7   II.    LEGAL STANDARD
                                   8          Under Rule 60(b)(3) of the Federal Rules of Civil Procedure, a losing party may be
                                   9   relieved from a final judgment or order on the basis of “fraud, . . . misrepresentation, or
                                  10   other misconduct of an adverse party.” Fed. R. Civ. P. 60(b)(3). “A motion under Rule
                                  11   60(b) must be made within a reasonable time—and . . . no more than a year after the entry
                                  12   of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). “To
Northern District of California
 United States District Court




                                  13   prevail, the moving party must prove by clear and convincing evidence that the verdict was
                                  14   obtained through fraud, misrepresentation, or other misconduct and the conduct
                                  15   complained of prevented the losing party from fully and fairly presenting [its position].”
                                  16   De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir. 2000). If a party had
                                  17   the opportunity to dispute the alleged misrepresentation engaged in by the opposing party
                                  18   or to conduct further discovery to determine if the opposing party was indeed engaged in
                                  19   misrepresentation or fraud, the judgment will not be set aside. See Casey v. Albertson’s
                                  20   Inc., 362 F.3d 1254, 1260 (9th Cir. 2004); Pac. & Arctic Ry. & Navigation Co. v. United
                                  21   Transp. Union, 952 F.2d 1144, 1148 (9th Cir. 1991); In re M/V Peacock, 809 F.2d 1403,
                                  22   1405 (9th Cir. 1987). Where there is evidence of fraud, the judgment will only be set aside
                                  23   if the alleged misconduct affects the judgment. See Alexander v. Robertson, 882 F.2d 421,
                                  24   425 (9th Cir. 1989) (holding that although fraud on the court was proven, it would be
                                  25   “fruitless” to set aside judgment when the moving party would still lose).
                                  26   III.   DISCUSSION
                                  27          Although Shafer’s Motion to Set Aside Judgment is (A) timely, the Court
                                  28   nonetheless denies the Motion, because (B) Shafer fails to provide clear and convincing
                                                                                     7
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 8 of 13




                                   1   evidence of fraud or misrepresentation by Skyline; (C) Shafer was not prevented from
                                   2   fully and fairly presenting her case; and (D) the alleged fraud would have no effect on the
                                   3   judgment.
                                   4          A.      Timeliness of Motion
                                   5          Shafer’s Motion to Set Aside Judgment was timely. “A motion under Rule 60(b)
                                   6   must be made within a reasonable time—and . . . no more than a year after the entry of the
                                   7   judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). “What
                                   8   constitutes ‘reasonable time’ depends upon the facts of each case, taking into consideration
                                   9   the interest in finality, the reason for delay, the practical ability of the litigant to learn
                                  10   earlier of the grounds relied upon, and prejudice to other parties.” Ashford v. Steuart, 657
                                  11   F.2d 1053, 1055 (9th Cir. 1981). Shafer arguably did not make her Motion to Set Aside
                                  12   Judgment “within a reasonable time,” as she could have obtained a declaration from
Northern District of California
 United States District Court




                                  13   Kollins prior to the judgment on the Motion for Sanctions and makes no mention of why
                                  14   she waited until ten months after the judgment to present this declaration to the Court,
                                  15   except to say that she did not become aware of the alleged misrepresentation until
                                  16   February 2021. See Mot. to Set Aside J. at 7. But accepting Shafer’s motion as timely is
                                  17   not prejudicial to Skyline, because, as discussed below, this Court denies Shafer’s Motion
                                  18   to Set Aside Judgment on other grounds. Because courts in the Ninth Circuit have
                                  19   generally accepted Rule 60(b)(3) motions as timely so long as they were made within a
                                  20   year of entry of judgment, the Court finds that Shafer’s Motion to Set Aside Judgment was
                                  21   timely. See Am. Tel. & Tel. Co. v. United Comput. Sys., Inc., 5 F.3d 534, 1993 WL
                                  22   360778, at *2 (9th Cir. Sept. 15, 1993) (“A Rule 60(b) motion must be made within one
                                  23   year after entry of judgment. AT&T’s motion to vacate the confirmation order was
                                  24   timely.”) (citations omitted); see also De Saracho v. Custom Food Mach., 182 F.R.D. 601,
                                  25   608 (N.D. Cal. 1998) (holding that the Rule 60(b)(3) motion was timely filed where it was
                                  26   made over nine months after entry of judgment).
                                  27          B.      Clear and Convincing Evidence
                                  28          The Kollins Declaration, Shafer’s only support for her Motion to Set Aside
                                                                                        8
                                         Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 9 of 13




                                   1   Judgment, is not clear and convincing evidence of fraud, misrepresentation, or other
                                   2   misconduct by Skyline. Shafer argues that the Kollins Declaration is definitive proof that
                                   3   Skyline misrepresented its ability to back up the data on her laptop and, thus, lied about its
                                   4   inability to access that data in discovery. See Mot. to Set Aside J. at 4.
                                   5          Specifically, Shafer argues that the Misley Declaration submitted with Skyline’s
                                   6   reply brief in the Motion for Sanctions “is directly contradicted by Rick Kollins.” Mot. to
                                   7   Set Aside J. at 2. Shafer cites a case from the Third Circuit—Est. of Murdoch v.
                                   8   Pennsylvania, 432 F.2d 867 (3rd Cir. 1970)—to argue that this Court should “take[] as true
                                   9   evidence attached to a Rule 60(b)(3) motion which tends to refute the prior affidavits
                                  10   submitted.” Mot. to Set Aside J. at 8. Kollins declares that he worked for Skyline between
                                  11   1982 and 2015 and 2016 and 2018. Kollins Decl. ¶ 1. Taking the Kollins Declaration at
                                  12   face value, it appears to contradict Skyline and Misley’s statements that Skyline was
Northern District of California
 United States District Court




                                  13   unable to remotely back up Shafer’s laptop. See id. ¶ 8 (“All the data generated in
                                  14   connection with Skyline’s business passed through . . . the Skyline centralized computer
                                  15   network . . . including the emails and electronic documents generated by Skyline’s
                                  16   employees. These back-ups were stored by Skyline locally on Skyline’s servers.”). As
                                  17   Shafer was a Skyline employee between 2016 and 2018, R. & R. at 1–2, if Skyline was
                                  18   remotely backing up “all the data . . . generated by Skyline’s employees” during that time,
                                  19   it follows that Skyline was remotely backing up all the data generated by Shafer on her
                                  20   Skyline-issued laptop. Kollins Decl. ¶ 8.
                                  21          But factual discrepancies undermine the credibility of the Kollins Declaration.
                                  22   Kollins declares that he started working for Skyline in 1982. Id. ¶ 1. But Skyline did not
                                  23   exist until 1998. See Skyline Articles of Incorporation (Dkt. 125-1) at 2. Kollins further
                                  24   notes that “while [he] worked there, Skyline implemented procedures for routinely and
                                  25   regularly backing up its computer systems, which from about 2015 forward included
                                  26   procedures for implementing remote back-ups of laptops used by employees.” Kollins
                                  27   Decl. ¶ 9. But as Kollins’ own resume indicates, Kollins Resume at 2, Kollins was not
                                  28   employed by Skyline between 2011 and April 1, 2016, and he does not assert that he later
                                                                                      9
                                           Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 10 of 13




                                   1   became aware of company practices in 2015. See Kollins Notice of Claim to Benefit
                                   2   Chargeable Employer (Dkt. 125-1) at 2. Shafer makes no mention of these discrepancies
                                   3   in her reply to Skyline’s Opposition to the Motion to Set Aside Judgment. See generally
                                   4   Reply to Opp’n to Mot. to Set Aside J. Because of the Kollins Declaration’s factual
                                   5   discrepancies, it does not rise to the level of clear and convincing evidence of fraud or
                                   6   misrepresentation by Skyline regarding its ability to remotely back up Shafer’s Skyline
                                   7   laptop and hard drive. And even if this Court were to find that the Kollins Declaration is
                                   8   clear and convincing evidence of fraud by Skyline, Shafer’s Motion to Set Aside Judgment
                                   9   fails for other reasons, as discussed below.3
                                  10           C.    Shafer’s Ability to Fully and Fairly Present Her Case
                                  11           Shafer has not demonstrated that she was prevented from fully and fairly presenting
                                  12   her opposition to Skyline’s Motion for Sanctions. To prevail on a motion to set aside
Northern District of California
 United States District Court




                                  13   judgment, the moving party must show that “the conduct complained of prevented the
                                  14   losing party from fully and fairly presenting [its position].” De Saracho, 206 F.3d at 880.
                                  15   If the moving party had the opportunity to dispute the opposing party’s alleged
                                  16   misrepresentation or to conduct further discovery to determine if the opposing party was
                                  17   indeed engaged in misrepresentation or fraud, courts have declined to set aside judgment.
                                  18   See, e.g., In re M/V Peacock, 809 F.2d at 1405 (holding that the moving party was not
                                  19   prevented from fully and fairly presenting her case where she had an incentive to discover
                                  20   the alleged misrepresentation and was able to discover the alleged misrepresentation);
                                  21   Casey, 362 F.3d at 1260 (denying the moving party’s request for relief from judgment
                                  22   where the fraud was “discoverable by due diligence before or during the proceedings”);
                                  23   Sathianathan v. Smith Barney, Inc., No. C04-02130 SBA, 2009 WL 537158, at *5 (N.D.
                                  24   Cal. March 3, 2009) (holding that the moving party was not entitled to Rule 60(b)(3) relief
                                  25   where he had the opportunity to dispute allegedly false testimony contained in the
                                  26   opposing party’s motion and reply brief but failed to do so and the allegedly false
                                  27
                                       3
                                  28    As such, there is no need to conduct an evidentiary hearing to determine the legitimacy of
                                       Kollins’s or Misley’s declarations.
                                                                                       10
                                        Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 11 of 13




                                   1   testimony had no impact on the court’s analysis of the opposing party’s motion).
                                   2          Here, Shafer did have an incentive to discover the alleged misrepresentation and
                                   3   was able to discover the alleged misrepresentation. In her response to the Motion for
                                   4   Sanctions, she asserted that she believed that all the information on her laptop was backed
                                   5   up onto Skyline’s servers. R. & R. at 9; see also Mot. to Set Aside J. at 5. Shafer had an
                                   6   incentive and was able to discover the alleged misrepresentation in order to fully present
                                   7   her case, but failed to do so. See In re M/V Peacock, 809 F.2d at 1405.
                                   8          In her Motion to Set Aside Judgment, Shafer makes the conclusory allegation that
                                   9   “[b]ecause of Skyline’s misrepresentations,” she was unable to present conclusions
                                  10   regarding Skyline’s alleged ability to back up her laptop and hard drive. Mot. to Set Aside
                                  11   J. at 11. But Shafer does not explain how these misrepresentations prevented her from
                                  12   presenting her conclusions, given that she did present the conclusion in her Opposition to
Northern District of California
 United States District Court




                                  13   the Motion for Sanctions that she believed Skyline had a backup of the information on her
                                  14   Skyline laptop and hard drive. See R. & R. at 9.
                                  15          Furthermore, as discussed below, Skyline’s representations about its inability to
                                  16   remotely back up Shafer’s laptop were not determinative as to the sanctions. See generally
                                  17   R. & R. (making no mention of the Misley Declaration). Thus, Shafer was not prevented
                                  18   from fully and fairly presenting her opposition to sanctions. See Sathianathan, 2009 WL
                                  19   537158, at *5.
                                  20          D.     Kollins Declaration’s Effect on the Judgment
                                  21          Even if the Kollins Declaration were proof of fraud or misrepresentation by
                                  22   Skyline, it would not have any effect on the judgment. Where there is evidence of fraud,
                                  23   the judgment will only be set aside if the alleged misconduct affects the judgment. See
                                  24   Alexander, 882 F.2d at 425; see also Perez v. Rash Curtis & Assocs., No. 4:16-cv-03396-
                                  25   YGR, 2020 WL 1904533, at *12 (N.D. Cal. Apr. 17, 2020). Under Rule 37(e), if a party
                                  26   fails to take reasonable steps to preserve electronically stored information in anticipation or
                                  27   in the midst of litigation and the information cannot be restored or replaced, a court may
                                  28   dismiss the action if the party in question “acted with the intent to deprive another party of
                                                                                     11
                                        Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 12 of 13




                                   1   the information’s use in the litigation.” Fed. R. Civ. P. 37(e). But a court may also
                                   2   dismiss a case where a party “willfully deceived the court and engaged in conduct utterly
                                   3   inconsistent with the orderly administration of justice.” Wyle v. R.J. Reynolds Indus.,
                                   4   Inc., 709 F.2d 585, 589 (9th Cir. 1983). “Destruction of evidence is considered willful
                                   5   spoliation when a party has some notice that documents were potentially relevant to
                                   6   litigation before they were destroyed.” R. & R. at 19 (citing Leon v. IDX Sys. Corp., 464
                                   7   F.3d 951, 959 (9th Cir. 2006)).
                                   8          Even if the Court were to assume that Skyline could have restored or replaced the
                                   9   information on Shafer’s Skyline laptop—which is wholly inconsistent with Skyline’s
                                  10   actions, such as providing a hard drive for Shafer to back up the information on her
                                  11   computer and requesting that she preserve all evidence on her computer in anticipation of
                                  12   litigation—Shafer still willfully deceived the Court and willfully spoliated evidence—from
Northern District of California
 United States District Court




                                  13   her laptop and other sources. Id. at 22 (noting that Shafer engaged in “willful evidentiary
                                  14   spoliation” and deliberately engaged in “deceptive practices that undermine[d] the integrity
                                  15   of judicial proceedings”). Shafer, a lawyer, not only wiped the laptop of data after Skyline
                                  16   asked her to preserve all evidence, but also deleted all of her text message and email
                                  17   communications with Onisick and Xentaurs, offered conflicting testimony regarding the
                                  18   fate of the Skyline laptop and hard drive, and stonewalled Skyline in her deposition. Id. at
                                  19   13, 17–19. These actions are sufficient under the circumstances to support a dismissal of
                                  20   the case. See id. at 22 (“[T]he combination of willful evidentiary spoliation . . . attended
                                  21   with such wildly inconsistent, and patently false, testimony by a private party who is a
                                  22   licensed attorney and an officer of the courts, warrants no lesser sanction”); see also Wyle,
                                  23   709 F.2d at 589; Anheuser-Busch, Inc. v. Nat. Beverage Distribs., 69 F.3d 337, 355
                                  24   (holding that dismissal of the case was an appropriate sanction where the opposing party
                                  25   provided conflicting testimony regarding the fate of documents relevant to the case and
                                  26   withheld the documents from the moving party in discovery).
                                  27          Because the Kollins Declaration would have no effect on the judgment and the
                                  28   sanctions remain appropriate even if the Kollins Declaration were evidence of fraud, the
                                                                                     12
Case 3:19-cv-00787-CRB Document 128 Filed 06/29/21 Page 13 of 13
